Citation Nr: 0607780	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for hearing loss of the left ear.  

2.  Entitlement to service connection for hearing loss of the 
right ear.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for chronic headaches.

6.  Entitlement to service connection for a disability of the 
cervical segment of the spine (neck).

7.  Entitlement to service connection for a disability of the 
lumbar segment of the spine, to include the radiation of pain 
into the lower extremities.  

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for a chronic digestive 
disorder.

10.  Entitlement to service connection for a tumor located on 
the left side of the torso.

11.  Entitlement to service connection for a nerve condition 
affecting the left side of the face.

12.  Entitlement to service connection for the residuals of a 
head injury to include a scar.

13.  Entitlement to service connection for erectile 
dysfunction.

14.  Entitlement to service connection for a prostate 
disability.  

15.  Entitlement to service connection for impaired vision.

16.  Entitlement to service connection for glaucoma.

17.  Entitlement to service connection for advanced acne to 
also include pseudofolliculitis barbae.

18.  Entitlement to service connection for a dermatological 
disorder affecting the arms and torso.

19.  Entitlement to service connection for peripheral 
neuropathy secondary to Agent Orange exposure.

20.  Entitlement to service connection for chloracne 
secondary to Agent Orange exposure.

21.  Entitlement to service connection for non-Hodgkin's 
lymphoma secondary to Agent Orange exposure.

22.  Entitlement to service connection for multiple myelomas 
secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had periods of active service from January 1964 
to January 1967 in the US Army and from January 1968 to 
December 1971 in the US Air Force.  From January 1967 to 
January 1968 the veteran was enlisted in the US Army 
Reserves, and from October 1979 to an unknown date, the 
veteran was enlisted in the US Air Force Reserves.  He has 
also served in the Michigan National Guard, branch unknown, 
dates of service unknown.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Detroit, Michigan.  In September 2005, the veteran 
testified at a hearing before the Board that was held at the 
RO.  A transcript of that hearing has been prepared and 
included in the claims folder for review.

The Board notes that during the claim and appeal process, the 
veteran categorized his eye condition as glaucoma and poor 
eyesight.  The Board has bifurcated the issue for the 
purposes of clarity.  Additionally, a further inspection of 
the claims folder shows that the veteran requested service 
connection for a tumor located on the left side of the torso, 
not the left side of the face, and service connection for a 
nerve condition affecting the left side of the face.  The RO 
did not list these two issues correctly; however, they now 
have been properly identified and they have been reclassified 
on the front pages of this action.  

Numerous issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on the part of the 
veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran has not been diagnosed as suffering from a 
ratable bilateral eye disability, not to include glaucoma.

3.  The veteran has not been diagnosed as having peripheral 
neuropathy or non-Hodgkin's lymphoma.

4.  Moreover, during testimony before the Board, the veteran 
admitted that he was not suffering from peripheral neuropathy 
or non-Hodgkin's lymphoma, nor had he ever received diagnoses 
as such.  

5.  Service connection for hearing loss of the left ear was 
denied by the agency of original jurisdiction (AOJ) in a 
February 1987 rating decision on the basis that the veteran 
did not have a current hearing loss disability for which 
service connection could be granted therefor.  

6.  The evidence received subsequent to the February 1987 AOJ 
decision includes medical treatment records, VA medical 
records, a recent private audiological examination, and 
written statements made by the veteran.  This evidence is not 
cumulative, and it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The veteran's bilateral loss of vision, not including 
glaucoma, is not a disability for VA compensation purposes.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).

2.  A disability related to peripheral neuropathy secondary 
to exposure to Agent Orange was not incurred in or aggravated 
by active service or the result of a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005). 

3.  A disability related to non-Hodgkin's lymphoma secondary 
to exposure to Agent Orange was not incurred in or aggravated 
by active service or the result of a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005). 

4.  The February 1987 rating decision of the agency of 
original jurisdiction denying entitlement to service 
connection for hearing loss of the left ear is final.  
38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1986); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

5.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for hearing loss 
of the left ear has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

I.  Service Connection

VA satisfied its duty to notify by means of a November 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his, and the VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

With respect to the issues involving a bilateral eye 
disability (not glaucoma), peripheral neuropathy, and non-
Hodgkin's lymphoma, the Board notes that the veteran was 
notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decisions and the statements of the case (SOCs).  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that he currently has the claimed disabilities that are 
related to his military service or to an incident that 
occurred therein.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA during the course of this appeal, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  Additionally, the VA informed the 
veteran that if he had any additional information with 
respect to his claim, he was to forward said evidence to the 
RO for consideration.  The VA informed the appellant that it 
would request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  The veteran was told that he should inform the VA 
of any additional records or evidence necessary for his 
claim.  The record reflects that during the course of this 
appeal, the veteran has done just that - he has submitted 
evidence for consideration, and that evidence has been 
accepted/considered by the VA.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  However, if the veteran has admitted 
through his testimony before the Board that he does not have 
one of the claimed disabilities or that he has never been 
actually diagnosed (told) that he had one of the disorders or 
if the disorder is one for which disability benefits may not 
be granted by law, then this requirement is moot.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The record reflects that the veteran did take the 
opportunity to present evidence before the Board in September 
2005, and that a transcript of that hearing has been included 
in the claims folder for further review.  The veteran was 
given notice that the VA would help him obtain evidence but 
that it was up to the veteran to inform the VA of that 
evidence.  It seems clear that the VA has given the veteran 
every opportunity to express his opinion with respect to his 
claim and the VA has obtained all known documents that would 
substantiate the veteran's assertions.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, rating decisions and SOCs, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2005), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

A.  Bilateral Eye Disability

The veteran has further complained that he is unable to see 
as well as he previously could.  Although he has mentioned 
that he has received treatment for or been diagnosed with 
glaucoma, he has also insinuated that his ability to see 
items far and near has diminished and has continued to 
diminish since his active military service.  He attributes 
his diminished eyesight, not including glaucoma, on his 
military service and has asked for VA compensation benefits.

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation governing the award of 
compensation benefits.  38 C.F.R. § 3.303(c) (2005).  That 
is, in the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including hyperopia, presbyopia, myopia, and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9 (2005).

As such, regardless of the character or quality of any 
evidence that the veteran could submit, the veteran's 
diminished eyesight, not including glaucoma, cannot be 
recognized as a disability for VA compensation.  Because the 
veteran's condition is not a disease or injury, there is no 
legal basis upon which to grant entitlement to service 
connection for refractive error.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2005).

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

B.  Peripheral Neuropathy and Non-Hodgkin's Lymphoma

The veteran has also submitted a claim for entitlement to 
service connection for peripheral neuropathy and non-
Hodgkin's lymphoma secondary to exposure to Agent Orange 
(chemical dioxins).  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (2005), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence otherwise.  38 C.F.R. § 3.307(a) (2005).  
If a veteran was exposed to a herbicide agent during active 
military service, the diseases noted at 38 C.F.R. § 3.309(e) 
(2005) will be service connected if the requirements of 38 
C.F.R. § 3.307(a) (2005) are met, even if there is no record 
of such disease during service.  However, if the rebuttable 
presumptions of 38 C.F.R. § 3.307(d) (2005) are also not 
satisfied, then the veteran's claim shall fail.  VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
it has not been specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2005).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2005).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2005), the presumption of service 
connection related to Agent Orange is not available.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

Although the veteran submitted a claim for peripheral 
neuropathy and non-Hodgkin's lymphoma, when the veteran 
provided testimony before the Board in September 2005, he 
admitted that he had never been diagnosed with suffering from 
either disability.  He further conceded that he really did 
not know what the manifestations and symptoms were of those 
disabilities.  Additionally, a review of the veteran's vast 
medical records does not reveal diagnoses involving 
peripheral neuropathy or non-Hodgkin's lymphoma.  In the 
absence of proof of a current disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no competent medical evidence of record 
of the claimed disabilities, the Board concludes that service 
connection is not warranted with respect to the disabilities 
of peripheral neuropathy and non-Hodgkin's lymphoma claimed 
as secondary to exposure to Agent Orange.  

II.  New and Material Evidence

The Board points out that while the regulations implementing 
the VCAA include a revision of 38 C.F.R. § 3.156 (the "new 
and material evidence regulation), the revised version of 
38 C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  As the application to reopen the above referenced 
claims was clearly received prior to August 29, 2001, the 
"old" version of 3.156(a) is for application.  That 
notwithstanding, the regulations implementing the VCAA do not 
otherwise create an exception to the applicable dates with 
respect to VA notification in cases of claims to reopen a 
finally decided claim.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  Under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Second, 
if VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The veteran was denied service connection for hearing loss of 
the left ear by the RO in a rating decision, dated February 
6, 1987.  The RO's decision was based upon the veteran's 
service medical records, his application for benefits, 
written statements provided by the veteran, and medical 
records.  In that action, the RO noted that while the 
veteran's hearing in his left ear had diminished, it was not 
so diminished that would allow for the awarding of service 
connection and compensation benefits.  

The veteran was informed of that decision and he did not 
appeal that decision.  Hence, that action became final.  38 
U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1986); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

In order to reopen the above claim, the veteran would have to 
submit new and material evidence.  Such evidence would have 
to tend to prove the merits of the claim as to each essential 
element that was a specified basis for the previous denial.  
Thus, in this case, to be new and material the evidence would 
need to be probative of the question of whether the veteran 
now has hearing loss of the left ear that meets the minimum 
hearing loss requirements found at 38 C.F.R. § 3.385 (2005).  

When the RO denied service connection for in February 1987, 
the decision was based on the fact that the veteran did not 
currently have hearing loss of the left ear that was 
considered a "hearing loss for VA purposes".  The evidence 
reviewed included the veteran's service medical records and 
statements provided by the veteran.  Since then, the veteran 
has submitted numerous written statements.  Also included in 
the claims folder are VA and private medical records.  The 
Board takes special notice of a private audiogram of June 
2001 that provided the following readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
25
20
LEFT
55
60
60
50
40

The veteran has also provided testimony before the Board with 
respect to his claimed hearing loss.  

The medical and testimonial evidence is new. This information 
was not of record in February 1987. This evidence suggests 
that the veteran now has hearing loss of the left ear - the 
same reason why service connection was not granted in 1987.  
It is so significant that, while not dispositive, it must be 
considered in order to decide his claim fairly.  Accordingly, 
the Board concludes that the veteran has submitted evidence 
that is new and material, and the claim for service 
connection for hearing loss of the left ear is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim. Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  Accordingly, the 
Board will remand the claim for the purpose of obtaining 
additional information on this issue.  After that information 
has been obtained and the claim returned to the Board, the 
Board will prepare a decision addressing the merits of the 
veteran's claim.


ORDER

1.  Entitlement to service connection for impaired vision, 
not including glaucoma, is denied.

2.  Entitlement to service connection for peripheral 
neuropathy secondary to exposure to Agent Orange is denied.

3.  Entitlement to service connection for non-Hodgkin's 
lymphoma secondary to exposure to Agent Orange is denied.

4.  The claim for entitlement to service connection for 
hearing loss of the left ear is reopened; to this extent, the 
appeal is granted.


REMAND

The veteran has served in the US Army, US Air Force, US Army 
Reserves, and US Air Force Reserves.  He has also served in 
the Michigan National Guard, branch of service unknown.  

The veteran has been unspecific as to what disabilities began 
in or were caused by his active military service versus those 
that may have began in or were caused by his service in the 
US Army Reserves, US Air Force Reserves, and the Michigan 
National Guard, branch of service unknown.  Nevertheless, the 
claims folder shows that the veteran's service medical 
records have been obtained and included for review.  However, 
because of the veteran's lack of clarity, the RO has not 
confirmed the veteran's active duty for training periods 
while in the Reserves or the National Guard.  It has not 
confirmed that the veteran served honorably while on active 
duty for training.  

If the veteran asserts that some of the disabilities he is 
now seeking VA compensation therefor began while he was in 
the US Army Reserves, US Air Force Reserves, or the Michigan 
National Guard, then the dates of service must be obtained.  
Additionally, once they are obtained, a cross-check must be 
accomplished with the medical records in order to determine 
whether the claimed disability actually began in or was the 
result of such service.  The Board therefore concludes that 
the claims folder may be incomplete and the claim should be 
returned so that further corroborative evidence may be 
obtained.  

As such, since the claim must be remanded for the foregoing, 
the appellant should undergo various VA examinations in order 
to determine whether the veteran now suffers from the 
disabilities claimed and whether any or all of them are 
related to his military service.  See Green v. Derwinski, 1 
Vet. App. 121 (1991) (fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2005) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2005) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Because a 
physician has not commented specifically on the veteran's 
various assertions, the claim is remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Another issue before the Board involves PTSD.  Although the 
veteran has provided minimal information with respect to his 
claimed stressors, there is no indication in the record that 
the RO ever contacted the Department of Defense (DOD) in 
order to verify the veteran's stressors.  

A analysis of the claims folder indicates that the veteran's 
reported stressors have not been confirmed by the RO.  In the 
case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court 
set forth the framework for establishing the presence of a 
recognizable stressor, which is an essential prerequisite to 
support the diagnosis of PTSD.  The Court's analysis consists 
of two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD.

See also Moreau v. Brown, 9 Vet. App. 389 (1996), Anglin v. 
West, 11 Vet. App. 361, 367 (1998), Gaines v. West, 11 Vet. 
App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997), and Suozzi v. Brown, 10 Vet. App. 307 (1997)

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 2002), 38 C.F.R. § 3.304 (2005), and the 
applicable VA Manual 21-1 [Department of Veterans Affairs 
Adjudication Procedure Manual, M21-1, paragraph 50.45(e), and 
Woods v. Derwinski, 1 Vet. App. 406 (1991)] provisions, the 
evidence necessary to establish the occurrence of the 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was ". . . engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).

If the adjudicators conclude that the record establishes the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine:

(1) the sufficiency of the stressor;

(2) whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3) whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (2005).

The Board notes the veteran provided numerous written 
statements about what he experienced while in Vietnam.  He 
has stated that he was attached to a helicopter squadron that 
was responsible for the repair of said helicopters.  He said 
that he was ferried around the country and during that 
movement, he came under fire by the enemy.  He further 
mentioned that the helicopters he rode in ferried dead bodies 
and that when he was at his home-base, the base itself came 
under enemy sniper and artillery fire.  

There is no indication in the record that the RO attempted to 
collect additional information concerning the alleged 
stressors as is required by law, regulation, and case law.  
As such, the claim must be remanded for further development 
of evidence.  Moreover, it is the conclusion of the Board 
that after the information has been obtained, a VA 
psychiatric examination must be conducted, taking into 
account the records of prior medical treatment and the 
veteran's actual service records.  See 38 C.F.R. § 4.2 
(2005); see also VAOPGCPREC 20-95.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b)(1) (2005), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002) are fully complied with and 
satisfied as to the issues on appeal.  In 
particular, the RO must inform the 
claimant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claims for entitlement to service 
connection and how his periods of service 
in the US Army Reserves, US Air Force 
Reserves, and Michigan National Guard 
(unknown branch of service) affects his 
claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  

With respect to the issues involving 
Agent Orange, the RO must inform the 
claimant of the requirements involved 
with his claims secondary to exposure to 
chemical dioxins, to include the granting 
of the claim on a direct and indirect 
basis in accordance with Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994)

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should contact the veteran and 
request that he provide clarification 
with respect to the issues now on appeal.  
Specifically, the RO should ask the 
veteran to specify which disabilities 
began in or are the result of his active 
duty service in the US Army and/or US Air 
Force, or are the result of his reserve 
duty in the US Army Reserves and/or US 
Air Force Reserves, or are the result of 
his service in the Michigan National 
Guard.  All information obtained from the 
veteran should be included in the claims 
folder.  

3.  If and only if the veteran contends 
that some of his disabilities, diseases, 
and disorders began in or the result of 
his service in the reserves or Michigan 
National Guard, the RO should then 
accomplish the taskings of this 
paragraph.  

The RO is hereby put on notice that the 
veteran served as an enlisted person in 
the US Army, the US Army Reserves, the US 
Air Force, the US Air Force Reserves, and 
the Michigan National Guard (branch 
unknown).  As such, his official records 
may be located in many different 
locations and that any requests made 
should reference both the veteran's 
social security number, his military 
service number, his duty status, and the 
branch (USA, USAR, USAF, USAFR, and 
Michigan National Guard (branch unknown).  

The RO should attempt to verify, through 
official channels, the veteran's periods 
of service in the US Army, the US Army 
Reserves, the US Air Force, the US Air 
Force Reserves, and the Michigan National 
Guard.  With respect to the Michigan 
National Guard, the RO should clarify 
what branch of the National Guard the 
veteran was serving therein.  The 
National Personnel Records Center and the 
United States Army Reserve Personnel 
Center (ARPERCEN) should be contacted, if 
necessary, as should any other potential 
storage facilities noted in M21-1, Part 
III, 4.01.  

With respect to the veteran's National 
Guard and Reserve records, the RO should 
contact the Defense Finance and 
Accounting Service (DFAS).  The RO should 
address its inquiries to DFAS-CL/PMCAA 
and/or DFAS Cleveland, Anthony J. 
Celebrezze Federal Building, 1240 East 
9th Street, Cleveland, Ohio 44199-2055.  

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the following information:

a.  The veteran's period of active duty 
service.
b.  The veteran's period of inactive duty 
for training service, including the 
specific dates trained.
c.  The dates in which the veteran was 
paid for inactive duty for training 
service while in the US Army Reserves, 
the US Air Force Reserves, and the 
Michigan National Guard.  Copies of the 
veteran's Leave and Earning Statements 
should be obtained and included in the 
claims folder for review.  
d.  If the veteran performed inactive 
duty for training and did not receive 
compensation for that training, the 
organization should note that also.  If 
the veteran did not receive compensation 
for his training, but did perform said 
training, the dates of that training 
should be noted.

Additionally, copies of any and all 
personnel and medical records should be 
requested and included in the claims 
folder.  Of particular interest are any 
and all of the veteran's annual medical 
examinations that are not currently of 
record.  All records and other relevant 
information are to be made part of the 
claims folder.  If the records cannot be 
obtained, this should be noted in the 
claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the RO should inform 
the veteran that VA will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

4.  The RO should request that the 
veteran provide another written statement 
concerning his experience in the Republic 
of Vietnam and his duties with the 20th 
Special Operations Squadron, stationed at 
Cam Ranh Bay Air Base, Republic of 
Vietnam.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  The 
RO should provide to the veteran copies 
of the veteran's previous statements so 
that the veteran can use those documents 
to refresh his memories and also add any 
additional information that he may have 
forgotten in those documents.  He should 
be informed that, without such details, 
an adequate search for verifying 
information cannot be conducted.  He 
should be further advised that a failure 
to respond may result in an adverse 
action against his claim.  The RO should 
note in the record the responses provided 
by the veteran.

The RO should specifically ask that the 
veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as he possibly can with respect to 
the howitzer explosions that occurred 
while the veteran was on duty at the 
Artillery Test Unit (TECOM), Fort Sill, 
Oklahoma.  The veteran should provide as 
much information as he can with respect 
to explosions; i.e., his location at the 
time of the explosions, the number of 
individuals injured or killed, how the 
explosion affected him, etcetera.  

b.  The veteran should provide as much 
detail as he possibly can with respect to 
his duties while stationed in the 
Republic of Vietnam.  The veteran should 
provide any information with respect to 
his duties, his location, individuals who 
served with him, any individuals he may 
have seen killed or wounded, the 
stressors he encountered, how the 
stressors have affected him, etcetera.  

5.  Upon receipt of the above answers, 
the RO should send those answers, along 
with the other statements made by the 
veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Armed Services Center for 
Research of Unit Records (USASCRUR).  The 
RO should ask each of the units whether 
they can confirm the presence of the 
veteran, his duties, and any event he 
comments thereon.  Any and all 
information obtained should be included 
in the claims folder for future review.

6.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the record 
establishes the existence of a stressor 
or stressors.  Moreover, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

7.  Following completion of the above, if 
and only if it has been determined that 
the veteran actually experienced a 
stressor that may have resulted in the 
development of a psychiatric disorder, 
the RO should arrange for the veteran to 
be examined by a psychiatrist, who has 
not previously examined him, to determine 
the correct diagnosis of any psychiatric 
disorder.  The RO must specify, for the 
examiner, the stressor or stressors that 
the RO has determined are established by 
the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor or stressors in service.  If the 
examiner determines that the veteran has 
any psychiatric disorder in addition to 
PTSD, the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

8.  Once paragraphs 1 through 7 have been 
accomplished, the RO should arrange for 
the veteran to undergo multiple medical 
examinations in order to determine 
whether the veteran is currently 
suffering from the disabilities claimed 
and the etiology of those disabilities.  

The disabilities in question include the 
following:  Hearing loss of the right 
ear, hearing loss of the left ear, 
tinnitus, chronic headaches, disabilities 
of the cervical and lumbar segments of 
the spine, hemorrhoids, a chronic 
digestive disorder, a tumor located on 
the left side of the torso, a nerve 
condition affecting the left side of the 
face, residuals of a head injury to 
include a scar, erectile dysfunction, a 
prostate disability, glaucoma, advance 
acne to include pseudofolliculitis 
barbae, a dermatological disorder 
affecting the arms and torso, chloracne, 
and multiple myelomas.  

The claims file must be furnished to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests, including x- rays of 
the hands and feet should be completed 
and all pertinent symptomatology and 
findings should be reported in detail.

Based on a review of the claims file and 
the examination findings, the appropriate 
examiner should indicate whether it is at 
least as likely as not that any found 
disability is attributable to the 
veteran's military service or to some 
other cause or causes.  The examiner 
should provide a complete rationale for 
all conclusions reached.  If this matter 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

9.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the above actions, the RO should 
review the evidence and, if appropriate, set forth the exact 
dates of active duty and inactive duty for training, and 
consider whether any of the claimed disabilities were 
incurred or aggravated by active duty or active duty for 
training or inactive duty for training, or whether any 
disorder is due to presumptive disability having manifest 
itself to a compensable degree within one year following 
active duty service.  In other words, it should determine 
whether service connection is warranted.  If any 
determination remains adverse to the veteran, he and his 
representative should be provided a supplemental statement of 
the case that contains any additional evidence, citations of 
applicable laws and regulations not previously provided, and 
the reasons and bases for the decision with respect to each 
period of active duty, active duty for training, and inactive 
duty for training.  The veteran and his representative should 
be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


